Citation Nr: 1631781	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-32 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1985 to October 1987 and had prior service in the U.S. Army National Guard.  Among other awards, the Veteran received the Army Service Ribbon and Army Achievement Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In a February 2015 correspondence, the Veteran withdrew his request for a Board hearing.  

In July 2016, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, to include schizophrenia.  Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In various statements, the Veteran contends that he had received inpatient treatment for mental health problems, described as nightmares that he had since adolescence, prior to entering service (summer of 1980), but that records of such treatment no longer existed.  He said that at that time, his private treating physician, Dr. K., prescribed him Thorazine and diagnosed him with paranoid schizophrenia.  Upon entering service, the Veteran said that he was advised by a recruiter not to divulge his prior mental health treatment, because that would involve more paperwork.  He asserts that his traumatic experiences during service, including harassment by fellow soldiers and an incident where he was sexually assaulted by a Sergeant, caused a decline in his mental health.  See July 2011 and July 2016 statements.  

Based on the Veteran's statements linking an in-service sexual assault to his current mental health problems, the RO inferred a claim for posttraumatic stress disorder (PTSD) due to military sexual trauma.  An October 2011 duty to assist letter provided the Veteran with information on the types of evidence that could be used to substantiate his claim.  In compliance with a request to submit additional information, in October 2011, the Veteran completed a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).  Although the RO obtained the Veteran's military personnel records, the record does not include any indication that the RO made any attempts to verify the Veteran's claimed in-service stressor by requesting a search of the records from the appropriate service department including the reported disciplinary action taken against the soldiers who purportedly harassed and assaulted the Veteran.  Such development is required under VA's duty to assist; therefore a remand is required.  See 38 C.F.R. § 3.159(c) and (e) (2016).  

At his most recent VA examination in November 2011, the examiner found that the Veteran's reported stressor was inadequate to support a diagnosis for PTSD.  Finding a lack of evidence in the Veteran's service records to support his description of the in-service sexual assault, the examiner said "it was not clear whether the sexual overtures he described are real or fantasy."  Furthermore, the examiner found that the Veteran's symptoms did not provide evidence of PTSD.  

Nevertheless, the November 2011 VA examiner did diagnose the Veteran with chronic schizophrenia currently in a residual phase.  Acknowledging the Veteran's statement that he had his first psychotic break as an adolescent prior to his entering active duty service, the examiner found that to be very common in schizophrenia.  No evidence of psychosis was found in the Veteran's military records.  However, the examiner did note the Veteran's in-service documented history of anxiety and flat affect.  Three clear psychotic episodes were noted, but the dates of those episodes were not specifically identified.  No etiological opinion was provided.  

The Board finds that the November 2011 VA examination is inadequate for several reasons.  First, despite the Veteran's statements of having received inpatient treatment prior to service, the examiner did not address whether the Veteran's currently diagnosed schizophrenia existed prior to his active duty service.  Then, if so, whether his preexisting mental health disorder was permanently aggravated beyond its normal progression by his service.  Moreover, the examiner did not specifically address the Veteran's post-service documented history of mental problems in 1990, three years after his discharge, where he was hospitalized for approximately three weeks and diagnosed with paranoid schizophrenic disorder.  Finally, the Veteran has been variously diagnosed with mental health disorders, including generalized anxiety disorder, psychosis not otherwise specified, insomnia, and schizophrenia.  No opinion has been provided as to whether any of these diagnosed mental health disorder are etiologically related to the Veteran's active duty service.  On remand, a new VA opinion should be obtained.  

Lastly, the Veteran's military personnel records show that the Veteran served four months of active duty for training (ACDUTRA) in the U.S. Army National Guard prior to entering his active duty service.  The record does not include any service treatment records for this period.  As these records could provide information that could substantiate the Veteran's claim, on remand, an attempt should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain more detailed information from the Veteran regarding the details (names, dates, locations, etc.) of the incidents of harassment and assault resulting in disciplinary action taken against the perpetrators, as reported by the Veteran in his October 2011 statement.  Then, if the Veteran provides sufficient information to conduct a meaningful search, contact all appropriate sources and request that research be conducted to verify the Veteran's incidents of assault and/or harassment to include that reported by him in March 1986 at Fort Knox, Kentucky, and which also reportedly led to his discharge from the U.S. Army.  Refer to the October 2011 VA Form 21-0781a for additional specific details.  All efforts to perform the search must be documented and associated with the claims file.  

2.  Obtain service treatment records for the Veteran's U.S. Army National Guard service from March 1985 to July 1985.  All records requests and responses received must be documented and associated with the claims file.  

3.  Obtain all outstanding treatment records that are not currently of record, including treatment records from the Milwaukee VA Medical Center from May 2012 to the present.  

4.  After completing the above, to the extent possible, obtain a VA addendum opinion from the November 2011 VA examiner, or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should respond to the following:

a.  Did the Veteran's currently diagnosed schizophrenia clearly and unmistakably exist (i.e., it is medically undebatable) prior to service?

b.  If so, is it also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

c.  Or, it is at least as likely as not (50 percent probability or more) that any currently diagnosed mental health disorder, to include schizophrenia, insomnia, generalized anxiety disorder, or psychosis not otherwise specified, is etiologically related to his period of active duty service?  

In providing the above opinions, the examiner should address the Veteran's statements regarding his history of mental health symptoms and treatment prior to, during, and after service.  The examiner should address the Veteran's account of his in-service traumatic experiences, including an incident of sexual assault by a Sergeant and harassment by fellow soldiers.  Additionally, the examiner should address the April 1990 private discharge summary documenting the Veteran's hospitalization for paranoid schizophrenic disorder.  

A complete rationale for all opinions expressed must be provided.  

5.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




